DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant elected Group I, claims 16-27, directed to nanoparticle reinforced polymer nanofibers.  Accordingly, claims 28-33 are withdrawn from consideration at this time.


Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 21-23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 is rendered indefinite because carbon and glass are not polymers.  Claim 21 is directed to nanoparticle-reinforced polymer nanofibers.  Carbon and glass are not polymers.  For purposes of examination, Examiner is interpreting the claim to refer to aramid and a polymer.
	Regarding claim 22, the phrase "feather-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "feather-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	Regarding claim 23, it is unclear if the claim is directed to a prepreg including the nanoparticle-reinforced polymer nanofibers OR if the claim refers to the nanoparticle -reinforced polymer nanofibers.  It is unclear as to how polymer nanofibers include thermoplastic prepregs.  For purposes of examination, Examiner is interpreting the claim to refer to a thermoplastic prepreg including the nanoparticle reinforced polymer nanofibers. 
	Regarding claim 27, the phrase "feather-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "feather-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 16-18, 20-21, 24-25 and 27 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Dzenis, U.S. Pre Grant Publication 2014/0162063.
	Regarding claims 16, Dzenis discloses a continuous polymer nanofiber [0007].  Paragraph 0017 discloses that the continuous nanofiber comprises a reinforcement adapted to form a composite, a nanoreinforced interlaminar or fiber-matrix interface.  Additionally, paragraph 0017 discloses that the continuous nanofiber is adapted to form a two dimensional assembly or a three dimensional assembly.  See also paragraph 0061.  Paragraph 0125 discloses carbon nanotubes used as a reinforcing element for the continuous nanofibers.  Figure 12d and paragraph 0143 discloses protruding nanotube bundles on the continuous nanofiber. Paragraph 0133 discloses an edge of a continuous nanofiber with nanotube bundles [protruding].   Applicant’s claim 16 is directed to nanoparticle-reinforced polymer fibers. Dzenis does disclose that continuous nanofiber comprises a reinforcement adapted to form a composite, a nanoreinforced interlaminar or fiber-matrix interface [0017 and 0061].  


    PNG
    media_image1.png
    411
    430
    media_image1.png
    Greyscale

	Regarding claim 17, paragraph 0072 discloses that the continuous nanofibers can used in filamentary materials.  

	Regarding claim 18, paragraph 0007 discloses that the diameter of the continuous nanofiber ranges from about 5 nanometers to about 50 nanometers.  See also reference claim 21.

	Regarding claim 20, paragraph 0017 discloses that the continuous nanofiber comprises a reinforcement adapted to form a composite, a nanoreinforced interlaminar [between two lamina] or fiber-matrix interface.  

	Regarding claim 21, Dzenis discloses a continuous polymer nanofiber [0007].  Paragraph 0012 discloses that the polymer can include Kevlar or Nomex [aramid].

	Regarding claim 24, paragraph 0041 discloses carbonized DWNT/PAN nanofiber.  See also paragraph 0047.  See also paragraph 0131.  Claim 24 is a product-by-process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Dzenis discloses carbonization of DWNT/PAN nanofiber.  The claim is directed to a product that is carbonized.  The manner in which the product is carbonized is not given any patentable weight as Dzenis discloses the same product as claimed.
	Regarding claim 25, Figure 12d and paragraph 0143 discloses protruding nanotube bundles on the continuous nanofiber. Paragraph 0041 discloses carbonized DWNT/PAN nanofiber.  See also paragraph 0047.  See also paragraph 0131. Paragraph 0017 discloses that the continuous nanofiber comprises a reinforcement adapted to form a composite, a nanoreinforced interlaminar [between two lamina] or fiber-matrix interface.  Claim 25 is a product-by-process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Dzenis discloses carbonization of DWNT/PAN nanofiber.  The claim is directed to a product that is carbonized.  The manner in which the product is carbonized is not given any patentable weight as Dzenis discloses the same product as claimed.




    PNG
    media_image1.png
    411
    430
    media_image1.png
    Greyscale

	Regarding claim 27, Figure 12d and paragraph 0143 discloses protruding nanotube bundles on the continuous nanofiber.  Paragraph 0017 discloses that the continuous nanofiber comprises a reinforcement adapted to form a composite, a nanoreinforced interlaminar [between two lamina] or fiber-matrix interface.  

7.	Claims 19 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a nanoparticle-reinforced polymer nanofibers as recited in claim 16, further including a non-woven nanofabric having a deviation of +/- micron in nanofiber diameter and nanofabric thickness and wherein the nanoparticle reinforced polymer nanofibers are welded through continuous welding lines at distinct spaces from each other with a width ranging from 1 mm to 25 mm onto one or both side of a one fiber lamina by an ultrasonic welding process.  Applicant claims a multilayer polymer composite comprising two or more consecutive unidirectional fiber laminas and a nanoparticle-reinforced polymer nanofibers as recited in claim 16; wherein the nanoparticle-reinforced polymer nanofibers are configured to reinforce an interlayer region within the fiber laminas. The closest prior art, Dzenis, U.S. Pre Grant Publication 2014/0162063, teaches a continuous polymer nanofiber [0007].  Paragraph 0017 discloses that the continuous nanofiber comprises a reinforcement adapted to form a composite, a nanoreinforced interlaminar or fiber-matrix interface.  Additionally, paragraph 0017 discloses that the continuous nanofiber is adapted to form a two dimensional assembly or a three dimensional assembly.  See also paragraph 0061.  Paragraph 0125 discloses carbon nanotubes used as a reinforcing element for the continuous nanofibers.  Figure 12d and paragraph 0143 discloses protruding nanotube bundles on the continuous nanofiber. Paragraph 0133 discloses an edge of a continuous nanofiber with nanotube bundles [protruding].   Applicant’s claim 16 is directed to nanoparticle-reinforced polymer fibers. Dzenis does disclose that continuous nanofiber comprises a reinforcement adapted to form a composite, a nanoreinforced interlaminar or fiber-matrix interface [0017 and 0061].  Dzenis fails to teach or suggest the limitations of claim 19.  Additionally, Dzenis fails to teach or suggest two or more consecutive unidirectional fiber laminas and nanoparticle-reinforced polymer nanofibers.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786